DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendments filed on 5/12/2022.
Claims 1-13,15 and 16 are pending.  
The rejections of Claims 1-13 and 15 under 35 USC 103 as being unpatentable over WO 2014/163202 citing US 2016/0055981 (US ‘981) as an English translation in view of US 2015/0225589 (US ‘589) are withdrawn in view of Applicants’ Remarks. 
Claim 16 stands rejected under 35 USC 103 as being unpatentable over WO 2014/163202 citing US 2016/0055981 (US ‘981) as an English translation in view of US 2015/0225589 (US ‘589).
Response to Arguments
Applicant's arguments filed 5/12/2022 have been fully considered but they are not persuasive.
Applicants contend that the secondary reference cited in the 103 rejection summarized above i.e. US ‘589 discloses that the morpholine compound is eliminated during the elimination of the dispersion medium and therefore would not meet the instantly claimed limitations whereby the morpholine compound stays with the conductive polymer after the dispersion medium is eliminated.  
The Examiner notes that while this would be true for the method claims of 1-13 and 15 and thus the rejections are withdrawn as discussed above, claim 16 still requires the dispersion medium to be present and therefore the combination of the US ‘981 and US ‘589 patents would still be relevant as discussed in the Non-Final Rejection dated 1/14/2022 and summarized below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘981 in view of US ‘589.
As to Claim 16, US ‘981 discloses a method for producing a solid electrolytic capacitor which involves creating a dispersion containing conductive monomer and seed particle with protective colloid formed of a polyanion, and polymerizing the monomer to create a conductive polymer dispersion that is applied to a valve metal to form a dielectric film on an anode body containing the valve metal and removing the dispersion medium to form a solid electrolyte layer (Abstract).  An additive comprising a conductivity enhancer can be added to the conductive polymer dispersion liquid (para. 0123, 0139). 
US ‘981, however, fails to disclose a step (B) of the instant claims of adding a morpholine compound of Formula (1) to prepare a conductive polymer dispersion containing the morpholine compound.  
As to the difference, US ‘589 discloses conductivity enhancers for use in conductive polymer dispersions wherein the conductivity enhancers include morpholine and substituted morpholines (para. 0074). 
It would have been obvious to include morpholine or substituted morpholine US ‘589 in the conductive polymer dispersion step of the US ‘981 as US ‘981 discloses the inclusion of conductivity enhancers and US ‘589 discloses the claimed enhancer for use in conductive polymer dispersions.
Allowable Subject Matter
Claims 1-13 and 15 are allowed.
Specifically, none of the prior art discloses a method of making a capacitor forming a solid electrolyte layer that contains both a conductive polymer and a morpholine compound as claimed nor would it have been obvious in view of the prior art as the prior art discloses the elimination of a conductivity enhancer compound such as morpholine after application and elimination of the dispersion medium. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Harold Pyon can be reached on (571) 272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        




/jt/ 6/4/2022

/MARK KOPEC/Primary Examiner, Art Unit 1762